Case: 20-30497     Document: 00516051538         Page: 1     Date Filed: 10/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 12, 2021
                                  No. 20-30497
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Andre Johnson,

                                                           Plaintiff—Appellant,

                                       versus

   Edward Russ,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-856


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Andre Johnson, Louisiana prisoner # 375946, appeals the sua sponte
   dismissal with prejudice of his 42 U.S.C. § 1983 complaint as frivolous and
   for failure to state a claim. See 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii) and
   1915A(b)(1).   He contends, inter alia, that the district court erred by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30497      Document: 00516051538           Page: 2    Date Filed: 10/12/2021




                                     No. 20-30497


   dismissing his claims of retaliation without first providing him an opportunity
   to amend his complaint. We review the dismissal de novo. See Geiger
   v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
          Before dismissing a pro se litigant’s case for failure to state a claim, a
   district court ordinarily must provide an opportunity to amend the complaint
   to remedy the deficiencies.      Brown v. Taylor, 829 F.3d 365, 370 (5th
   Cir. 2016); Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994). Such notice and
   opportunity are unnecessary, however, when the facts alleged are “fantastic
   or delusional scenarios” or when the legal theory upon which a complaint
   relies is “indisputably meritless.” Eason, 14 F.3d at 9 n.5 (internal quotation
   marks and citation omitted). Further, sua sponte dismissal without notice
   may be permissible “if the dismissal is without prejudice, or if the plaintiff
   has alleged his best case.” Brown, 829 F.3d at 370. However, if “[w]ith
   further factual development and specificity” a plaintiff’s “allegations may
   pass . . . muster,” we will remand to give him “an opportunity . . . to offer a
   more detailed set of factual claims.” Eason, 14 F.3d at 10.
          When his pro se complaint is construed liberally, Johnson alleged,
   inter alia, that Edward Russ and others acted individually and in concert to
   prosecute false disciplinary complaints against him in retaliation for his
   having filed administrative complaints and lawsuits regarding prison
   conditions; his allegations are not fantastic or delusional, nor does he rely on
   an indisputably meritless legal theory. See Morris v. Powell, 449 F.3d 682,
   684-86 (5th Cir. 2006) (setting forth elements of retaliation claim); Eason, 14
   F.3d at 9 n.5. The dismissal was with prejudice, and we cannot conclude that
   Johnson alleged his best case. See Brown, 829 F.3d at 370.
          Consequently, the judgment of dismissal is VACATED, and the case
   is REMANDED for further proceedings. We express no opinion on the
   merits of Johnson’s complaint. Johnson’s motions for the appointment of




                                          2
Case: 20-30497      Document: 00516051538             Page: 3   Date Filed: 10/12/2021




                                       No. 20-30497


   counsel are DENIED without prejudice to his right to request appointment
   of counsel in the district court.




                                            3